DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of IDS, amendment and remarks filed 02/01/2022.
Claims 1, 4, 8, 12 and 17 are amended.
New claims 30-31 are added.
Claims 2, 18 are canceled.
Claims 1, 3-8, 10-13, 16-17, 19-22, 28-31 are pending.   


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 10-13 and 16 in the reply filed on 08/16/2021 is acknowledged.
Claims 17, 19-22 and 28-29 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2021.
Claims 1, 3-8, 10-13 and 16 and new claims 30 and 31 are under consideration.



Priority
The examiner acknowledges this application as a 371 of PCT/EP2018/077523 filed 10/09/2018, and which claims benefit of 62/570,406 filed 10/10/2017.

Response to Arguments
Claim 12:  The examiner agrees with applicant that claim 12 now amended to be independent are allowable as stated in the office action mailed 11/03/2021.   Claim 8 would be allowable by moving claims 3 and 6 into claim 8 (polyvinylpyrrolidone is a gelling agent as well as water soluble polymer such that the proviso makes the claim ambiguous, see further discussion under the suggestion that may move the claims closer to allowability).
The rejection under 35 USC § 102: The rejection of claims 1, 6 and 7 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by ALLURI et al. (WO 2014102745 A1) is withdrawn in light of the amendment to claim 1 where the limitations of claim 2 has been moved into claim 1.   For claims 11 and 16, because ALLURI does not teach inorganic salts, the rejections of claims 11 and 16 over ALLURI in combination with the 2004 article on the coloration of tablets and capsules (claim 11) and in combination with Duerholz (claim 16), each rejection as evidenced by Pinsker and Salentine are withdrawn.
Rejection under 35 USC § 103: 
Cekic in view of Meaney and as evidenced by Lam --- Applicant argues that chitosan is not soluble in water and that Lam teaches that chitosan is soluble in acidic medium such that the requirement of claim 1 that the water soluble polymer is not a gelling agent is not met.   Applicant also argues that at the time of the invention, chitosan is known a s a gelling agent (citing page 564, paragraph 3.4 of Nilsen-Nygaard and the abstract in Nikhar).   
Response: Nilsen-Nygaard talks about emulsion stabilizer in section 3.4 and Nikhar is directed to chitosan being a versatile excipient and this article compares the gelling behavior of different grades of chitosan.   The examined claims are directed to microparticulate and in Cekic, chitosan is not used as a gelling agent, rather, chitosan forms membrane surrounding the drug-alginate particle.   Chitosan is not a gelling agent in Cekic.   Chitosan is known to be water soluble by the following references, namely:- paragraph [0070] of US 20180078423 A1; paragraph [0049], [0051] in US 20180169029 A1; claim 4 of CN 114317140; page 3, lines 10-12 of GB 2539744 A.   Therefore, applicant’s argument is not persuasive.   It is also noted that applicant has listed polyvinylpyrrolidone as a water soluble polymer while polyvinylpyrrolidone is also a gelling/thickening agent (see at least claim 46 of US 20150182628 and paragraph [0116] of US 20150037269 A1).   
Applicant also argues that Yoshikado does not cure the deficiency of Cekic, Meaney and Lam because Yoshikado does not teach multiparticulate such that it would not have been obvious to substitute gellan gum for alginate in the composition of Cekic.   Response: Yoshikado was not relied upon for teaching multiparticles because the primary reference teaches particles.   Yoshikado was relied upon for teaching that carrageenan, alginate and gellan gum are all functionally equivalent as gelling agents (see paragraphs [0048] and [0074] of Yoshikado).   
Applicant presents new claim 30 which depends on claim 1 and which uses the language of consisting essentially of.   Also, new claim 31 depends on claim 1, limits the gelling agent to gellan gum, carrageenan, agar, pectin or any combination thereof (support from claim 3), and the water soluble polymer to polyvinylpyrrolidone (PVP), a copolymer of vinylpyrrolidone and vinyl acetate (PVP-VA), polyethylene glycol (PEG), polyethylene oxide (PEO), or any combination thereof. 
Response: New claim 30 depends on claim 1.   The comprising language of claim 1 controls such that new claim 30 does not exclude components that is open to claim 1.   New claims 30 and 31 will be addressed below.
Suggestion that may move the claims closer to allowability: Based on applicant’s argument that chitosan is a gelling agent and also based on the applicants claim 6 that polyvinylpyrrolidone is a water soluble polymer, and based on what is known in the art that polyvinylpyrrolidone is a gelling agent (see at least claim 46 of US 20150182628 A1 and paragraph [0116] of 20150037269 A1) it stands to reason that polyvinylpyrrolidone is both a water soluble polymer and gelling agent.   Thus, the proviso in claim 1 that the water soluble polymer is not a gelling agent appears to raise issues for claims 1 and 6.   That is, claim 1 cannot use a proviso to require that the water soluble polymer cannot be a gelling agent since polymers such as polyvinylpyrrolidone is both a gelling agent and water soluble polymer.   Secondly, it would also mean that claims 6 and 7 reciting polyvinylpyrrolidone as water soluble polymer appears to conflict with the requirement that the water soluble polymer cannot be a gelling agent.    Therefore, in order to resolve these issues, it is suggested that claims 3 and 6 be moved into claims 1, 8 and 17 and new claim 30.   This amendment may move the claims closer to allowability.  Also, it is suggested that the method claim 17 be amended in such a ways as to be preparing the possible allowable product and to remove any 35 USC 112 issues.   Further also, in order to rejoin withdrawn claim 22 with allowable product, further amendment would be required such that claim 22 would properly depend on a pending claim as claim 22 in the amendment filed 02/01/2022 depends on canceled claim 18.
The attorney may call the examiner to discuss the suggested amendments that may move the claims closer to allowance.  

Withdrawn Rejections
Claim Rejections - 35 USC § 102

The rejection of claim(s) 1, 6 and 7 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by ALLURI et al. (WO 2014102745 A1) as evidenced by PINSKER (US 20030143195 A1) that AEROSIL 200 is a gelling agent, and as evidenced by Salentine et al. (US 20090234022 A1) that ethylcellulose is a gelling agent is withdrawn in light of the amendment to claim 1 incorporating the limitation of canceled claim 2.
Claim Rejections - 35 USC § 103
The rejection of claims 1 and 11 under 35 U.S.C. 103 as being unpatentable over ALLURI et al. (WO 2014102745 A1) as evidenced by PINSKER (US 20030143195 A1) that AEROSIL 200 is a gelling agent, and as evidenced by Salentine et al. (US 20090234022 A1) that ethylcellulose is a gelling agent, applied to claim 1, taken in view of the 2004 article on the coloration of tablets and capsule in Manufacturing Chemist is withdrawn in light of the amendment to claim 1 incorporating the limitation of canceled claim 2.
The rejection of claims 1 and 16 under 35 U.S.C. 103 as being unpatentable over ALLURI et al. (WO 2014102745 A1) as evidenced by PINSKER (US 20030143195 A1) that AEROSIL 200 is a gelling agent, and as evidenced by Salentine et al. (US 20090234022 A1) that ethylcellulose is a gelling agent, applied to claim 1, in view of Duerholz et al. (US 5,087,454) is withdrawn in in light of the amendment to claim 1 incorporating the limitation of canceled claim 2.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 10, 13 and 16 and new claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cekic et al. (“Preparation and Characterization of Phenytoin-Loaded Alginate and Alginate-Chitosan Microparticles” in Drug Delivery, 14:483-490, 2007) taken in view of MEANEY et al. (WO 2006013084 A1) and evidenced by Lam et al. (US 20150152301 A1) that chitosan is a water soluble polymer for reasons of record and modified to address the amendment.
Claim 1 is generic.   Claims 4 and 10 depend from claim 1.   Currently amended claim 1 is a multiparticulate composition comprising many particles comprising greater than 60 wt% active agent, 1-6 wt% gelling agent, and up to 38.95 wt% water-soluble polymer, and 0.05-1wt% of an organic acid, with the proviso that the water-soluble polymer is not a gelling agent.   Given the broadest reasonable interpretation of claim 1, up to 38.95 wt% is anything value between 1 and 38.95%.   Multiparticulate represents many particles or plurality of particles.   No specific gelling agent is claimed in claim 1 and no specific water soluble polymer is claimed in claim 1.   The requirement is that the water-soluble agent is not a gelling agent in claim 1.
Thus, for claim 1, Cekic teaches microparticulate composition comprising microparticles of chitosan, alginate, high load of phenytoin at greater than 90% and calcium chloride gelling ions (see the whole document with emphasis on the abstract).   Phenytoin meets the limitation of active agent of claim 1.   Alginate is a gelling agent (see lines 11-12 of page 4 of MEANEY) meeting the limitation of gelling agent. Chitosan is a water soluble polymer (see paragraphs [0023] and [0039] of Lam et al. (US 20150152301 A1) meeting the limitation of water soluble polymer of claim 1 and the chitosan is not the gelling agent alginate.   Specifically, the compositions F4-F12 contains varying amounts of calcium chloride and chitosan and phenytoin amounts greater than 90% loading (see Tables 1 and 2) which amount is greater than 60%.   Chitosan in amounts of 0.1 and 0.2 meet the requirement of up to 39% as up to 39% is any amount from 0-39%.    Calcium chloride which is an inorganic alkaline metal salt and at 0.5 and 1 wt% (F4 and F5) meets the limitation of 0.5-2 wt% in the amended claim 1.  
Cekic does not expressly teach the amount of the alginate in the particulate composition comprising alginate and chitosan and calcium chloride and high load of phenytoin.   However, alginate have been known to be used as gelling agent in phenytoin containing composition in ideal amounts of 1% w/w (see page 4, lines 11-12 and 19 of MEANEY).   This 1% touches the lower limit of the claimed range.   Therefore, at the effective date of the invention the artisan guided by the teachings of Cekic and MEANEY one having ordinary skill in the art would have used gelling agent such as alginate in amount of 1% as taught by MEANEY that would predictably gel the composition of Cekic.
For claim 4, calcium chloride which is an inorganic alkaline metal salt and at 0.5 and 1 wt% meets the limitations of claim 4.  
For claim 10, the particles in Cekic range from 446 + 14.8 m to 635.5 + 6.2 m and this range lies within the claimed range of 100 m to 2 mm, and the disclosed range anticipates the claimed range.
For claim 13, the microparticles of Cekic is coated with chitosan (see at least the abstract, page 486, right column, last two lines of the first full paragraph).
For claim 16, Cekic suggests capsule formulation (left column of page 484, line 7 of first full paragraph.
New claim 30 is the same as claim 1 except that new claim 30 requires a colorant at 0-2 wt%.   AT 0%, there is no colorant.   One form of Cekic’s composition is a capsule (left column of page 484, line 6 of the first full paragraph).   There is no teaching that the capsule is colored or contains colorant.   No colorant or color meets the limitation of 0 wt% colorant.  
Therefore, Cekic taken in view of MEANEY and as evidenced by Lam renders claims 1, 4, 10, 13 and 16 and new claim 30 prima facie obvious.

Claims 1, 3, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cekic et al. (“Preparation and Characterization of Phenytoin-Loaded Alginate and Alginate-Chitosan Microparticles” in Drug Delivery, 14:483-490, 2007) taken in view of MEANEY et al. (WO 2006013084 A1) and evidenced by Lam et al. (US 20150152301 A1) that chitosan is a water soluble polymer, as applied to claims 1, 2 and 4, in view of Yoshikado et al. (US 20110117622 A1).
Cekic taken in view of MEANEY and as evidenced by Lam has been described above to render claims 1 and 4 prima facie obvious.   Claim 5 depends on claim 4 which depends on claim 1.
For claim 3, Cekic does not use gellan gum or carrageenan in its composition.   However, carrageenan, alginate and gellan gum are all gelling agents (see paragraphs [0048] and [0074] of Yoshikado).   Alginate and gellan gum and carrageenan are functionally equivalent as gelling agents.   One functionally equivalent gelling agent can be used in place of the other that would predictably gel the composition.   Thus, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to substitute gellan gum for alginate in the composition of Cekic with the expectation that gellan gum would predictably gel the composition of Cekic.
For clam 5, the composition of Cekic comprises alginate and calcium chloride.   Cekic differs from claim 5 by not teaching gellan gum.   However, carrageenan, alginate and gellan gum are all gelling agents (see paragraphs [0048] and [0074] of Yoshikado).   Alginate and gellan gum and carrageenan are thus functionally equivalent as gelling agents.   One functionally equivalent gelling agent can be used in place of the other that would predictably gel the composition.   Thus, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to substitute gellan gum for alginate in the composition of Cekic with the expectation that gellan gum would predictably gel the composition of Cekic.
Cekic taken in view of MEANEY and as evidenced by Lam and further in view of Yoshikado renders claims 3 and 5 prima facie obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that water soluble polymer is not a gelling agent.    However, polyvinylpyrrolidone is a gelling agent and a water soluble polymer.   Therefore, the requirement renders the claim ambiguous.   It is suggested that claims 3 and 6 be moved into claim 8 to properly define the claim.  
   
Allowable Subject Matter
Claim 12: The closest prior art, PETEREIT, Hans-Ulrich et al. (WO 2012022498 A1) discloses caffeine containing pellet composition comprising caffeine at 640 g, Microcrystalline cellulose at 688 g, Crospovidone at 160 g, AEROSIL at 80 g and PVP K-30 at 32 g (see Example 40 on page 78 of PETEREIT, Hans-Ulrich).   The % of the components are listed below:
Caffeine				40% (less than 60%)
Microcrystalline cellulose		43%
Crospovidone				10%
AEROSIL (gelling agent)		5%
PVP K30 (water soluble polymer)	~2%
The above composition does not contain calcium chloride or potassium chloride.   The %amount of caffeine is at least 40% less than 75%.   Claim 12 is allowable over the closest prior art, PETEREIT, Hans-Ulrich et al. (WO 2012022498 A1).

Claims 6, 7, 11 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613